
	

114 S3274 IS: Countering Foreign Propaganda and Disinformation Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3274
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Portman (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To counter foreign disinformation and propaganda, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Countering Foreign Propaganda and Disinformation Act.
		2.Center for information analysis and response
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the President shall establish a Center for Information Analysis and Response (in this section referred to as the Center). The purposes of the Center are—
 (1)to coordinate the sharing among government agencies of information on foreign government information warfare efforts, including information provided by recipients of information access fund grants awarded using funds made available under subsection (e) and from other sources, subject to the appropriate classification guidelines;
 (2)to establish a process for integrating information on foreign propaganda and disinformation efforts into national strategy; and
 (3)to develop, plan, and synchronize interagency activities to expose and counter foreign information operations directed against United States national security interests and advance narratives that support United States allies and interests.
 (b)FunctionsThe Center shall carry out the following functions: (1)Integrating interagency efforts to track and evaluate counterfactual narratives abroad that threaten the national security interests of the United States and United States allies, subject to appropriate regulations governing the dissemination of classified information and programs.
 (2)Analyzing relevant information from United States Government agencies, allied nations, think-tanks, academic institutions, civil society groups, and other nongovernmental organizations.
 (3)Developing and disseminating thematic narratives and analysis to counter propaganda and disinformation directed at United States allies and partners in order to safeguard United States allies and interests.
 (4)Identifying current and emerging trends in foreign propaganda and disinformation, including the use of print, broadcast, online and social media, support for third-party outlets such as think tanks, political parties, and nongovernmental organizations, in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign misinformation and disinformation and proactively promote fact-based narratives and policies to audiences outside the United States.
 (5)Facilitating the use of a wide range of information-related technologies and techniques to counter foreign disinformation by sharing expertise among agencies, seeking expertise from external sources, and implementing best practices.
 (6)Identifying gaps in United States capabilities in areas relevant to the Center’s mission and recommending necessary enhancements or changes.
 (7)Identifying the countries and populations most susceptible to foreign government propaganda and disinformation.
 (8)Administering and expending funds made available pursuant to subsection (e). (9)Coordinating with allied and partner nations, particularly those frequently targeted by foreign disinformation operations, and international organizations and entities such as the NATO Center of Excellence on Strategic Communications, the European Endowment for Democracy, and the European External Action Service Task Force on Strategic Communications, in order to amplify the Center’s efforts and avoid duplication.
				(c)Interagency manager
 (1)In generalThe President is authorized to designate an official of the United States Government to lead an interagency team and to manage the Center. The President shall delegate to the manager of the Center responsibility for and presumptive authority to direct and coordinate the activities and operations of all departments, agencies, and elements of the United States Government in so far as their support is required to ensure the successful implementation of a strategy approved by the President for accomplishing the mission. The official so designated shall be serving in a position in the executive branch by appointment, by and with the advice and consent of the Senate.
				(2)Interagency steering committee
 (A)CompositionThe Interagency Manager shall establish a Steering Committee composed of senior representatives of agencies relevant to the Center’s mission to provide advice to the Manager on the operations and strategic orientation of the Center and to ensure adequate support for the Center. The Steering Committee shall include one senior representative designated by each of the Secretary of Defense, the Secretary of State, the Chairman of the Joint Chiefs of Staff, the Administrator of the United States Agency for International Development, and the Chairman of the Broadcasting Board of Governors.
 (B)MeetingsThe Interagency Steering Committee shall meet not less than every 3 months. (C)Participation and independenceThe Chairman of the Broadcasting Board of Governors shall not compromise the journalistic freedom or integrity of relevant media organizations. Other Federal agencies may be invited to participate in the Center and Steering Committee at the discretion of the Interagency Manager.
					(3)Scope of responsibility and authority
 (A)Limitation on scopeThe delegated responsibility and authority provided pursuant to paragraph (1) may not extend beyond the requirements for successful implementation of the mission and strategy described in that paragraph.
 (B)Appeal of execution of activitiesThe head of any department, agency, or other element of the United States Government may appeal to the President a requirement or direction by the official designated pursuant to paragraph (1) for activities otherwise in support of the mission and strategy described in that paragraph if such head determines that there is a compelling case that executing such activities would do undue harm to other missions of national importance to the United States.
					(4)Targeted foreign audiences
 (A)In generalThe activities under this subsection of the Center described in paragraph (1) shall be done only with the intent to influence foreign audiences. No funds for the activities of the team under this section may be used with the intent to influence public opinion in the United States.
 (B)Rule of constructionNothing in this subsection may be construed to prohibit the team described in paragraph (1) from engaging in any form of communication or medium, either directly or indirectly, or coordinating with any other department or agency of the United States Government, a State government, or any other public or private organization or institution because a United States domestic audience is or may be thereby exposed to activities or communications of the team under this subsection, or based on a presumption of such exposure.
					(d)Staff
 (1)CompensationThe President may fix the compensation of the manager of the Center and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
 (2)Detail of government employeesAny Federal Government employee may be detailed to the Center without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (3)Procurement of temporary and intermittent servicesThe President may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
 (e)FundsOf amounts authorized to be appropriated for fiscal year 2017 for the Department of Defense and identified as undistributed fuel cost savings, up to $250,000,000 may be available for purposes of carrying out this section and the grant program established under section 3. Once obligated, such funds shall remain available for such purposes until expended.
			3.Information access funds
 (a)Grants and contracts of financial supportThe Center may provide grants or contracts of financial support to civil society groups, journalists, nongovernmental organizations, federally funded research and development centers, private companies, or academic institutions for the following purposes:
 (1)To support local independent media who are best placed to refute foreign disinformation and manipulation in their own communities.
 (2)To collect and store examples in print, online, and social media of disinformation, misinformation, and propaganda directed at the United States and its allies and partners.
 (3)To analyze tactics, techniques, and procedures of foreign government information warfare with respect to disinformation, misinformation, and propaganda.
 (4)To support efforts by the Center to counter efforts by foreign governments to use disinformation, misinformation, and propaganda to influence the policies and social and political stability of the United States and United States allies and partners.
 (b)Funding availability and limitationsAll organizations that apply to receive funds under this section must undergo a vetting process in accordance with the relevant existing regulations to ensure their bona fides, capability, and experience, and their compatibility with United States interests and objectives.
			4.Inclusion in Department of State education and cultural exchange programs of foreign students and
			 community leaders from countries and populations susceptible to foreign
 manipulationThe President shall ensure that when the Secretary of State is selecting participants for United States educational and cultural exchange programs, the Secretary of State gives special consideration to students and community leaders from populations and countries the Secretary deems vulnerable to foreign propaganda and disinformation campaigns.
		5.Reports
 (a)In generalNot later than one year after the establishment of the Center, the President shall submit to the appropriate congressional committees a report evaluating the success of the Center in fulfilling the purposes for which it was authorized and outlining steps to improve any areas of deficiency.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 6.Termination of center and steering committeeThe Center for Information Analysis and Response and the interagency team established under section 2(c) shall terminate 15 years after the date of the enactment of this Act.
 7.Rule of construction regarding relationship to intelligence authorities and activitiesNothing in this Act shall be construed as superseding or modifying any existing authorities governing the collection, sharing, and implementation of intelligence programs and activities or existing regulations governing the sharing of classified information and programs.
		
